


109 HR 5813 IH: To amend the Homeland Security Act of 2002 to provide for

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5813
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Rogers of Alabama
			 (for himself and Mr. Meek of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to provide for
		  improvements in the management and operations of the Department of Homeland
		  Security, and for other purposes.
	
	
		1.Short titleThis title may be cited as the
			 Department of Homeland Security Management and Operations Improvement
			 Act of 2006.
		2.Cost-effective
			 enhancements to border security
			(a)In
			 generalThe Secretary of Homeland Security shall take such steps
			 as may be necessary to control the costs of hiring, training, and deploying new
			 Border Patrol agents, including—
				(1)permitting
			 individuals who are in training to become Border Patrol agents to waive certain
			 course requirements of such training if such individuals have earlier satisfied
			 such requirements in a similar or comparable manner as determined by the
			 Secretary; and
				(2)conducting a
			 competitive sourcing study to compare the costs of training new Border Patrol
			 agents at a non-profit or private training facility, including the use of
			 private training facilities to conduct portions of such training.
				(b)Limitation on
			 per-agent cost of training
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 take such steps as may be necessary to ensure that the fiscal year 2007
			 per-agent cost of hiring, training, and deploying each new Border Patrol agent
			 does not exceed $150,000.
				(2)Exception and
			 certification
					(A)In
			 generalIf the Secretary determines that the per-agent cost
			 referred to in paragraph (1) exceeds $150,000, the Secretary shall promptly
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 certification explaining why such per-agent cost exceeds such amount.
					(B)Temporary
			 suspension of trainingUntil the Secretary receives from the
			 committees specified in subparagraph (A) an approval with respect to such
			 increased per-agent cost, the Secretary shall suspend any new hiring, training,
			 and deploying of Border Patrol agents.
					3.Congressional
			 notification requirements
			(a)In
			 generalTitle I of the Homeland Security Act of 2002 (6 U.S.C.
			 111 et seq.) is amended by adding at the end the following:
				
					104.Congressional
				notification
						(a)In
				generalThe Secretary shall
				actively consult with the congressional homeland security committees, and shall
				keep such committees fully and currently informed with respect to all
				activities and responsibilities within the jurisdictions of these
				committees.
						(b)Relationship to
				other lawNothing in this
				section affects the requirements of section 872. The requirements of this
				section supplement, and do not replace, the requirements of that section.
						(c)Inspector
				GeneralThe Inspector General
				of the Department shall be responsible, independently of the responsibility of
				the Secretary under subsection (a), for keeping the congressional homeland
				security committees fully and currently informed of the Department’s
				activities, including informing the congressional homeland security committees
				of major audits, investigations, or other activities of the Inspector General
				by no later than 72 hours prior to the release of, or at any time upon the
				request by such a committee for, the findings of major audits, investigations,
				or other activities. Additionally, the Inspector General shall provide to such
				a committee a written notification and summary of the contents of its
				semiannual and annual reports by no later than 72 hours prior to the release of
				such reports.
						(d)Classified
				notificationThe Secretary may submit any information required by
				this section in classified form if the information is classified pursuant to
				applicable national security standards.
						(e)Savings
				clauseThis section shall not be construed to limit or otherwise
				affect the congressional notification requirements of title V of the National
				Security Act of 1947 (50 U.S.C. 413 et seq.), insofar as they apply to the
				Department.
						(f)DefinitionAs
				used in this section, the term congressional homeland security
				committees means the Committee on Homeland Security and the Committee
				on Appropriations of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs and the Committee on Appropriations of the
				Senate.
						.
			(b)Conforming
			 amendmentThe table of contents in Section 1(a) of such Act is
			 amended by inserting after the item relating to section 103 the
			 following:
				
					
						Sec. 104. Congressional
				notification.
					
					.
			(c)Coast Guard
			 mission review reportSection 888(f)(2) of the Homeland Security
			 Act of 2002 (6 U.S.C. 468(f)(2)) is amended—
				(1)by redesignating
			 subparagraphs (B) through (E) in order as subparagraphs (C) through (F);
			 and
				(2)by striking
			 subparagraph (A) and inserting the following:
					
						(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
						(B)the Committee on
				Homeland Security of the House of
				Representatives;
						.
				4.Establishment of
			 Directorate for Policy, Planning, and International Affairs
			(a)Establishment of
			 directorateThe Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended—
				(1)by redesignating
			 title VI as title XVIII, and moving such title so as to appear after title
			 XVII;
				(2)by striking the
			 heading for such title and inserting the following:
					
						XVIIIMiscellaneous
				provisions
						;
				(3)by redesignating
			 section 601 as section 1801; and
				(4)by inserting after
			 title V the following new title:
					
						VIPolicy, Planning,
				and International Affairs
							601.Directorate for
				Policy, Planning, and International Affairs
								(a)EstablishmentThere
				shall be in the Department a Directorate for Policy, Planning, and
				International Affairs.
								(b)Under Secretary
				for PolicyThe head of the Directorate shall be the Under
				Secretary for Policy, who shall be appointed by the President, by and with the
				consent of the Senate.
								(c)Responsibilities
				of Under Secretary
									(1)Policy
				responsibilitiesSubject to the direction and control of the
				Secretary, the policy responsibilities of the Under Secretary for Policy shall
				be as follows:
										(A)To serve as the principal policy advisor to
				the Secretary.
										(B)To provide overall
				direction and supervision of policy development for the programs, offices, and
				activities of the Department.
										(C)To establish and
				implement a formal policymaking process for the Department.
										(D)To analyze,
				evaluate, and review the completed, ongoing, and proposed programs of the
				Department to ensure they are compatible with the statutory and regulatory
				responsibilities of the Department and with the Secretary's priorities,
				strategic plans, and policies.
										(E)To ensure that the
				budget of the Department (including the development of future year budgets and
				interaction with the Office of Management and Budget and with Congress) is
				compatible with the statutory and regulatory responsibilities of the Department
				and with the Secretary's priorities, strategic plans, and policies.
										(F)To represent the
				Department in any development of policy that requires the Department to consult
				with another Federal agency, the Office of the President, a foreign government,
				or any other governmental or private sector entity.
										(G)To supervise and
				oversee policy development undertaken by the component agencies and offices of
				the Department.
										(2)Strategic
				planning responsibilitiesSubject to the direction and control of
				the Secretary, the strategic planning responsibilities of the Under Secretary
				for Policy shall be as follows:
										(A)To conduct long-range, strategic planning
				for the Department.
										(B)To prepare
				national and Department strategies, as appropriate.
										(C)To conduct net
				assessments of issues facing the Department.
										(3)International
				responsibilitiesSubject to the direction and control of the
				Secretary, the international responsibilities of the Under Secretary for Policy
				shall be as follows:
										(A)To promote the exchange of information and
				the sharing of best practices and technology relating to homeland security with
				nations friendly to the United States, including—
											(i)the exchange of
				information on research and development on homeland security
				technologies;
											(ii)joint training
				exercises of first responders in coordination with the Assistant Secretary for
				Grants and Training; and
											(iii)exchanging
				expertise and information on terrorism prevention, response, and crisis
				management.
											(B)To identify any
				homeland security-related area in which the United States and other nations and
				appropriate international organizations could collaborate to improve
				capabilities and to encourage the exchange of information or sharing of best
				practices and technology relating to that area.
										(C)To plan and participate in international
				conferences, exchange programs (including the exchange of scientists,
				engineers, and other experts), and other training activities with friendly
				nations
										(D)To manage
				international activities within the Department in coordination with other
				Federal officials with responsibility for counterterrorism matters.
										(E)To oversee the
				activities of Department personnel operating in other countries or traveling to
				other countries,
										(F)To represent the
				Department in international negotiations, working groups, and standards-setting
				bodies.
										(4)Private
				sector
										(A)To create and
				foster strategic communications with the private sector to enhance the primary
				mission of the Department to protect the United States.
										(B)To advise the
				Secretary on the impact on the private sector of the policies, regulations,
				processes, and actions of the Department.
										(C)To coordinate with
				other relevant Federal agencies with missions related to homeland security to
				assess the impact of the actions of such agencies on the private sector.
										(D)To create and
				manage private sector advisory councils composed of representatives of
				industries and associations designated by the Secretary—
											(i)to
				advise the Secretary on private sector products, applications, and solutions as
				they relate to homeland security challenges; and
											(ii)to advise the
				Secretary on homeland security policies, regulations, processes, and actions
				that affect the participating industries and associations.
											(E)To promote
				existing public-private partnerships and develop new public-private
				partnerships to provide for collaboration and mutual support to address
				homeland security challenges.
										(F)To coordinate
				industry efforts, with respect to functions of the Department, to identify
				private sector resources and capabilities that could be effective in
				supplementing Federal, State, and local government agency efforts to prevent or
				respond to acts of terrorism.
										(G)To coordinate
				among the Department’s operating entities and with the Assistant Secretary for
				Trade Development of the Department of Commerce on issues related to the travel
				and tourism industries.
										602.Office of
				International Affairs
								(a)EstablishmentThere
				is established within the Directorate of Policy, Planning, and International
				Affairs an Office of International Affairs. The Office shall be headed by an
				Assistant Secretary, who shall be appointed by the Secretary.
								(b)Duties of the
				Assistant SecretaryThe Assistant Secretary shall have the
				following duties:
									(1)To promote
				information and education exchange with nations friendly to the United States
				in order to promote sharing of best practices and technologies relating to
				homeland security. Such exchange shall include the following:
										(A)Exchange of
				information on research and development on homeland security
				technologies.
										(B)Joint training
				exercises of first responders.
										(C)Exchange of
				expertise on terrorism prevention, response, and crisis management.
										(2)To identify areas
				for homeland security information and training exchange where the United States
				has a demonstrated weakness and another friendly nation or nations have a
				demonstrated expertise.
									(3)To plan and
				undertake international conferences, exchange programs, and training
				activities.
									(4)To manage
				international activities within the Department in coordination with other
				Federal officials with responsibility for counter-terrorism matters.
									603.Other offices
				and officialsThe Under
				Secretary for Policy shall establish the following offices in the Directorate
				for Policy, Planning, and International Affairs:
								(1)The Office of Policy, which shall—
									(A)be administered by
				an Assistant Secretary for Policy; and
									(B)shall consist
				of—
										(i)an
				Office of Strategic Plans;
										(ii)a
				Secure Border Initiative Program Office;
										(iii)a Screening
				Coordination and Operations Office; and
										(iv)such other
				offices as are considered appropriate by the Secretary.
										(2)The Office of the
				Private Sector.
								(3)The Victim
				Assistance Officer.
								(4)The Tribal
				Security Officer.
								(5)Such other offices
				as considered necessary by the Under Secretary for
				Policy.
								.
				(b)Conforming
			 amendmentsSection 879 of the Homeland Security Act of 2002 (6
			 U.S.C. 459) is repealed.
			(c)Clerical
			 amendmentsThe table of
			 contents in section 1(a) of such Act is amended—
				(1)by striking the
			 item relating to section 879;
				(2)by
			 striking the items relating to title VI and inserting the following:
					
						
							Title VI—Policy, Planning, and International
				Affairs
							Sec. 601. Directorate for Policy,
				Planning, and International Affairs.
							Sec. 602. Office of International
				Affairs.
							Sec. 603. Other offices and
				officials.
						
						;
				and
				(3)by
			 inserting after the items relating to title XVII the following:
					
						
							Title XVIII—Miscellaneous provisions
				
							Sec. 1801. Treatment of charitable trusts
				for members of the armed forces of the United States and other governmental
				organizations.
						
						.
				5.Strengthening
			 lines of authority for management directorate operating officersSection 701 of the Homeland Security Act of
			 2002 (6 U.S.C. 341) is amended—
			(1)in
			 subsection (a) by redesignating paragraph (11) as paragraph (12), and by
			 inserting after paragraph (10) the following:
				
					(11)The integration
				and consolidation of the Department’s business and other management systems,
				including—
						(A)financial
				management and accounting systems;
						(B)procurement
				systems;
						(C)information
				technology; and
						(D)human resources
				programs and training systems.
						;
				and
			(2)by
			 adding at the end the following:
				
					(c)Authority of
				chief operating officers over departmental counterparts
						(1)In
				generalThe Under Secretary for Management shall ensure that
				chief operating officers of the Department, including the Chief Financial
				Officer, the Chief Procurement Officer, the Chief Information Officer, and the
				Chief Human Capital Officer, have adequate authority over their respective
				counterparts in component agencies of the Department to ensure that such
				component agencies adhere to the laws, rules, regulations, and departmental
				policies which the chief operating officers are responsible for
				implementing.
						(2)Included
				authoritiesThe authorities of a chief operating officer pursuant
				to paragraph (1) shall include, with respect to the officer’s counterparts in
				component agencies of the Department, the following:
							(A)Making
				recommendations regarding the hiring and termination of individuals.
							(B)Developing
				performance measures.
							(C)Submitting written
				performance evaluations during the performance evaluation process that shall be
				considered in performance reviews, including recommendations for bonuses, pay
				raises, and promotions.
							(D)Withholding funds
				from the relevant component agency that would otherwise be available for a
				particular purpose until the relevant component agency complies with the
				directions of the chief operating officer or makes substantial progress towards
				meeting the specified
				goal.
							.
			6.Homeland Security
			 small business database
			(a)Establishment
			 and consultationTitle V of the Homeland Security Act of 2002 (6
			 U.S.C. 311 et seq.) is amended—
				(1)by redesignating
			 the second section 510 as section 511; and
				(2)by adding at the
			 end the following:
					
						512.Small business
				database for Federal contracting related to major disasters and emergency
				assistance activities: establishment and consultation
							(a)Establishment of
				databaseThe Secretary shall
				establish and maintain a database of small business concerns.
							(b)Included
				informationThe database under subsection (a) shall include the
				following information about each small business concern:
								(1)The name of the
				small business concern.
								(2)The location of
				the small business concern.
								(3)The area served by
				the small business concern.
								(4)The type of good
				or service provided by the small business concern.
								(5)Whether the small
				business concern is—
									(A)a small business
				concern owned and controlled by socially and economically disadvantaged
				individuals;
									(B)a small business
				concern owned and controlled by women; or
									(C)a small business
				concern owned and controlled by service-disabled veterans.
									(c)Source of
				information
								(1)SubmissionInformation
				maintained in the database shall be submitted on a voluntary basis by small
				business concerns.
								(2)AttestationEach
				small business concern submitting information to the database shall
				submit—
									(A)an attestation
				that the information submitted is true; and
									(B)documentation
				supporting such attestation.
									(3)VerificationThe
				Secretary shall verify only that the documentation submitted by each small
				business concern supports the information submitted by that small business
				concern.
								(4)Enforcement
				penalties for misrepresentationAny concern that is determined by
				the Secretary to have misrepresented the status of that concern as a small
				business concern owned and controlled by socially and economically
				disadvantaged individuals, a small business concern owned and controlled by
				women, or a small business concern owned and controlled by service-disabled
				veterans for purposes of this subsection shall be subject to—
									(A)section 1001 of
				title 18, United States Code; and
									(B)sections 3729
				through 3733 of title 31, United States Code.
									(d)Availability of
				databaseThe database shall be made generally available on the
				Internet website of the Department.
							(e)Consultation of
				databaseBefore awarding a Federal contract for a
				disaster-related activity, agencies in the Department shall consult the
				database established under this section.
							(f)Database
				integrationThe database established under this section shall be
				integrated into any procurement-related database developed by the
				Department.
							(g)DefinitionsFor
				purposes of this section, the terms small business concern,
				small business concern owned and controlled by socially and economically
				disadvantaged individuals, small business concern owned and
				controlled by women, and small business concern owned and
				controlled by service-disabled veterans shall have the meanings given
				those terms under the Small Business Act (15 U.S.C. 631 et
				seq.).
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 is amended by adding after the items relating to section
			 509 the following:
				
					
						Sec. 510. Procurement of security
				countermeasures for strategic national stockpile.
						Sec. 511. Urban and other high risk area
				communications capabilities.
						Sec. 512. Small business database for
				Federal contracting related to declared emergencies: establishment and
				consultation.
					
					.
			(c)Effective
			 dateThe Secretary shall establish the database required under
			 section 512 of the Homeland Security Act of 2002 (as added by subsection (a))
			 not later than the date that is 60 days after the date of the enactment of this
			 Act.
			7.Secure border
			 initiative financial accountability
			(a)In
			 generalThe Inspector General of the Department of Homeland
			 Security shall review each contract action related to the Department’s Secure
			 Border Initiative having a value greater than $20,000,000, to determine whether
			 each such action fully complies with applicable cost requirements, performance
			 objectives, program milestones, inclusion of small, minority, and women-owned
			 business, and timelines. The Inspector General shall complete a review under
			 this subsection with respect to a contract action—
				(1)not later than 60
			 days after the date of the initiation of the action; and
				(2)upon the
			 conclusion of the performance of the contract.
				(b)Report by
			 Inspector GeneralUpon completion of each review described in
			 subsection (a), the Inspector General shall submit to the Secretary of Homeland
			 Security a report containing the findings of the review, including findings
			 regarding any cost overruns, significant delays in contract execution, lack of
			 rigorous departmental contract management, insufficient departmental financial
			 oversight, bundling that limits the ability of small business to compete, or
			 other high risk business practices.
			(c)Report by
			 SecretaryNot later than 30 days after the receipt of each report
			 required under subsection (b), the Secretary of Homeland Security shall submit
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the findings of the report by the Inspector General and the steps the
			 Secretary has taken, or plans to take, to address the problems identified in
			 such report.
			(d)Authorization of
			 appropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Office of the Inspector General, an
			 additional amount equal to at least five percent for fiscal year 2007, at least
			 six percent for fiscal year 2008, and at least seven percent for fiscal year
			 2009 of the overall budget of the Office for each such fiscal year is
			 authorized to be appropriated to the Office to enable the Office to carry out
			 this section.
			(e)Action by
			 Inspector GeneralIn the event the Inspector General becomes
			 aware of any improper conduct or wrongdoing in accordance with the contract
			 review required under subsection (a), the Inspector General shall, as
			 expeditiously as practicable, refer information related to such improper
			 conduct or wrongdoing to the Secretary of Homeland Security or other
			 appropriate official in the Department of Homeland Security for purposes of
			 evaluating whether to suspend or debar the contractor.
			8.Authorization Liaison
			 OfficerSection 702 of the
			 Homeland Security Act of 2002 (6 U.S.C. 342) is amended by adding at the end
			 the following:
			
				(d)
				Authorization Liaison OfficerThe Chief Financial
				Officer shall establish the position of Authorization Liaison Officer to
				provide timely budget and other financial information to the Committee on
				Homeland Security of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs of the Senate. The Authorization Liaison
				Officer shall report directly to the Chief Financial
				Officer.
				.
		9.Required budget line
			 item regarding Office of Counternarcotics EnforcementSection 1105(a) of title 31, United States
			 Code, is amended—
			(1)by redesignating
			 the second paragraph (33) as paragraph (35); and
			(2)in paragraph (35),
			 as so redesignated, in subparagraph (A) by striking and after
			 the semicolon at the end of clause (ii), by striking the period at the end of
			 clause (iii) and inserting ; and, and by adding at the end the
			 following:
				
					(iv)a
				separate line item for each such fiscal year for expenditures by the Office of
				Counternarcotics Enforcement of the Department of Homeland
				Security.
					.
			10.Continuation of
			 authority to appoint and maintain a cadre of Federal annuitants to support
			 training for border security purposesSection 1202(a) of the 2002 Supplemental
			 Appropriations Act for Further Recovery From and Response To Terrorist Attacks
			 on the United States (42 U.S.C. 3771 note) is amended in the first
			 sentence—
			(1)by striking
			 enactment of this Act and inserting enactment of the
			 Department of Homeland Security Management and Operations Improvement Act of
			 2006; and
			(2)by striking
			 250 and inserting 350.
			11.Emergency
			 planning and response for individuals with disabilities
			(a)Officer for
			 Civil Rights and Civil Liberties as coordinator for the
			 SecretarySection 705(a) of the Homeland Security Act of 2002 (6
			 U.S.C. 345(a)) is amended by striking and after the semicolon at
			 the end of paragraph (5), by striking the period at the end of paragraph (6)
			 and inserting ; and, and by adding at the end the
			 following:
				
					(7)serve as the
				Secretary’s coordinator for issues relating to individuals with disabilities
				and emergency mitigation, preparedness, response, and recovery, by assisting
				the Secretary and directorates and offices of the Department to develop,
				implement, and periodically review relevant policies and
				procedures.
					.
			(b)Coordinator for
			 Director of FEMASection 507 of the Homeland Security Act of 2002
			 (6 U.S.C. 317) is amended by adding at the end the following:
				
					(c)Coordinator for
				issues relating to individuals with disabilitiesThe Director of
				the Federal Emergency Management Agency shall appoint an individual to serve as
				the Director’s coordinator for issues relating to individuals with
				disabilities. Such individual shall report to the Director and to the Officer
				for Civil Rights and Civil
				Liberties.
					.
			(c)Coordinator for
			 under secretary for preparednessSection 502 of the Homeland
			 Security Act of 2002 (6 U.S.C. 312) is amended by inserting (a)
			 In
			 general.— before The Secretary, and by
			 adding at the end the following:
				
					(b)Coordinator for
				issues relating to individuals with disabilitiesThe Under
				Secretary for Preparedness shall appoint a coordinator for issues relating to
				individuals with disabilities. Such individual shall report to the Under
				Secretary and to the Officer for Civil Rights and Civil
				Liberties.
					.
			12.GAO Study on
			 accessibility of emergency shelters
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a national study regarding whether,
			 and, if so, to what extent, emergency shelters for use in response to a major
			 disaster, as that term is defined in section 102(2) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), are
			 accessible to, and usable by, individuals with disabilities.
			(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Comptroller
			 General shall submit a report summarizing the results of this study to the
			 Committee on Homeland Security and Governmental Affairs and the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Homeland Security and the Committee on Education and the Workforce of the House
			 of Representatives.
			13.Protection of
			 name, initials, insignia, and sealSection 875 of the Homeland Security Act of
			 2002 (6 U.S.C. 455) is amended by adding at the end the following new
			 subsection:
			
				(d)Protection of
				name, initials, insignia, and seal
					(1)In
				generalExcept with the written permission of the Secretary, no
				person may knowingly use, in connection with any advertisement, commercial
				activity, audiovisual production (including, but not limited to, film or
				television production), impersonation, Internet domain name, Internet e-mail
				address, or Internet web site, merchandise, retail product, or solicitation in
				a manner reasonably calculated to convey the impression that the Department or
				any organizational element of the Department has approved, endorsed, or
				authorized such use, any of the following (or any colorable imitation
				thereof):
						(A)The words
				Department of Homeland Security, the initials
				DHS, the insignia or seal of the Department, or the title
				Secretary of Homeland Security.
						(B)The name,
				initials, insignia, or seal of any organizational element (including any former
				such element) of the Department, or the title of any other officer or employee
				of the Department, notice of which has been published by the Secretary of
				Homeland Security in accordance with paragraph (3).
						(2)Civil
				actionWhenever it appears to the Attorney General that any
				person is engaged or is about to engage in an act or practice which constitutes
				or will constitute conduct prohibited by subsection (d)(1), the Attorney
				General may initiate a civil proceeding in a district court of the United
				States to enjoin such act or practice. Such court shall proceed as soon as
				practicable to the hearing and determination of such action and may, at any
				time before final determination, enter such restraining orders or prohibitions,
				or take such other actions as is warranted, to prevent injury to the United
				States or to any person or class of persons for whose protection the action is
				brought.
					(3)Notice and
				publicationThe notice and publication to which paragraph
				(d)(1)(B) refers is a notice published in the Federal Register including the
				name, initials, seal or class of titles protected under paragraph (d)(1)(B) and
				a statement that they are protected under that provision. The Secretary may
				amend such notices from time to time as the Secretary determines appropriate in
				the public interest and shall publish such amendments in the Federal
				Register.
					(4)Audiovisual
				productionor the purpose of this subsection, audiovisual
				production means the production of a work that consists of a series of
				related images which are intrinsically intended to be shown by the use of
				machines or devices such as projectors, viewers, or electronic equipment,
				together with accompanying sounds, if any, regardless of the nature of the
				material objects, such as films or tapes, in which the work is
				embodied.
					.
		14.Homeland security
			 procurement training
			(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 is amended by adding at the end the following new section:
				
					890A.Homeland
				security procurement training
						(a)EstablishmentThe
				Under Secretary for Management shall provide homeland security procurement
				training to acquisition employees.
						(b)Responsibilities
				of Under Secretary for ManagementThe Under Secretary for
				Management shall carry out the following responsibilities:
							(1)To establish
				objectives to achieve the efficient and effective use of available acquisition
				resources by coordinating the acquisition education and training programs of
				the Department and tailoring them to support the careers of acquisition
				employees.
							(2)To develop, in
				consultation with the Council on Procurement Training, the curriculum of the
				homeland security procurement training to be provided.
							(3)To establish, in
				consultation with the Council on Procurement Training, training standards,
				requirements, and courses to be required for acquisition employees.
							(4)To establish an
				appropriate centralized mechanism to control the allocation of resources for
				conducting such required courses and other training and education.
							(5)To select course
				providers and certify courses to ensure that the procurement training
				curriculum supports a coherent framework for the educational development of
				acquisition employees, including the provision of basic, intermediate, and
				advanced courses.
							(6)To publish an
				annual catalog that includes a list of the acquisition education and training
				courses.
							(7)To develop a
				system of maintaining records of student enrollment, and other data related to
				students and courses conducted pursuant to this section.
							(c)Provision of
				instructionThe Under Secretary shall provide procurement
				training to acquisition employees of any office under subsection (d)(3). The
				appropriate member of the Council on Procurement Training may direct such an
				employee to receive procurement training.
						(d)Council on
				Procurement Training
							(1)EstablishmentThe
				Secretary shall establish a Council on Procurement Training to advise and make
				policy and curriculum recommendations to the Under Secretary.
							(2)Chair of
				CouncilThe chair of the Council on Procurement Training shall be
				the Under Secretary for Management.
							(3)MembersThe
				members of the Council on Procurement Training are the chief procurement
				officers of each of the following:
								(A)The Customs and Border Protectorate
								(B)The Transportation
				Security Administration.
								(C)The Office of
				Procurement Operations.
								(D)The Bureau of
				Immigration and Customs Enforcement.
								(E)The Federal
				Emergency Management Agency.
								(F)The Coast
				Guard.
								(G)The Federal Law
				Enforcement Training Center.
								(H)The United States
				Secret Service.
								(I)Such other entity
				as the Under Secretary for Management determines is appropriate.
								(e)Acquisition
				employee definedFor purposes
				of this section, the term acquisition employee means an employee
				serving under a career or career-conditional appointment in the competitive
				service or appointment of equivalent tenure in the excepted service of the
				Federal Government, at least 50 percent of whose assigned duties include
				acquisitions, procurement-related program management, or procurement-related
				oversight functions.
						(f)Report
				requiredNot later than March 1 of each year, the Under Secretary
				for Management shall submit to the Secretary a report on the procurement
				training provided under this section, which shall include information about
				student enrollment, students who enroll but do not attend courses, graduates,
				certifications, and other relevant
				information.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
				
					
						Sec. 890A. Homeland security procurement
				training.
					
					.
			15.GAO
			 study of integration and adequacy of training programs related to asylum at
			 ports of entry
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the integration and
			 adequacy of training for Department of Homeland Security personnel who
			 interdict, interview, and process asylum seekers ports of entry, including at
			 airports, in the United States.
			(b)Contents of
			 studyThe study shall
			 include—
				(1)an assessment of
			 whether such training provides such personnel with adequate and clear guidance
			 on the standards for handling asylum seekers;
				(2)an assessment of
			 whether such personnel coordinate appropriately to ensure that relevant United
			 States laws are fully enforced; and
				(3)recommendations,
			 as appropriate, for steps that the Secretary of Homeland Security should take
			 to provide better integration and adequacy of such training to such personnel
			 in order to better secure the borders of the United States while ensuring that
			 asylum seekers are properly processed and their claims are fully
			 evaluated.
				(c)ReportNot later than 12 months after the date of
			 the enactment of this Act, the Comptroller General shall submit a report
			 summarizing the results of the study to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
			16.National
			 Homeland Security University
			(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 is amended by adding at the end the following new section:
				
					890B.National
				Homeland Security University
						(a)EstablishmentThe
				Secretary of Homeland Security shall establish a National Homeland Security
				University for senior officials that serves as a capstone to other educational
				and training opportunities in the National Capital Region.
						(b)MissionThe
				University shall conduct a graduate-level curriculum to prepare government
				officials for senior homeland security and counterterrorism assignments in
				Federal, State, tribal, and local governments.
						(c)Curriculum
				content
							(1)In
				generalThe curriculum of the University shall—
								(A)provide senior
				government officials with a strategic perspective of homeland security and
				counterterrorism that transcends organizations, levels of government, and
				response disciplines, and includes private sector perspectives;
								(B)focus on all
				hazards and all phases of emergency preparedness and response; and
								(C)expand students’
				understanding of the strategic aspects of homeland security and
				counterterrorism planning, policy development, incident management, support
				functions, and related topics.
								(2)Specification of
				requirementsThe Under Secretary for Preparedness shall specify
				curriculum requirements to accomplish the mission of the University.
							(3)Leveraging of
				existing coursesThe development of the University curriculum
				shall leverage existing Masters Degree courses in homeland security that are
				approved by the Secretary, learning materials, quality assessment tools,
				digital libraries, exercise systems, and other curriculum components already
				being delivered by universities and training facilities, such as the Center for
				Domestic Preparedness.
							(d)Student
				enrollment
							(1)SourcesThe student body of the University shall
				include officials from Federal, State, tribal, and local governments, and from
				other sources as designated by the Under Secretary for Preparedness.
							(2)Enrollment
				priorities and selection criteriaThe Under Secretary for
				Preparedness shall establish policies governing student enrollment priorities
				and selection criteria, consistent with the mission of the University.
							(3)DiversityThe
				Secretary shall take reasonable steps to ensure that the student body
				represents racial, gender, and ethnic diversity.
							(e)Service
				Commitment
							(1)In
				generalAn employee selected for training shall agree in writing
				with the Government before assignment to training to do the following—
								(A)continue in the
				service of the sponsoring agency after the end of the training period for a
				period not less than two years after the completion of the training unless he
				is involuntarily separated from the service of his agency for reasons other
				than reduction in force; and
								(B)pay to the
				Government the amount of the additional expenses incurred by the Government in
				connection with this training if the employee is voluntarily separated from the
				service to the agency before the end of the period for which the employee has
				agreed to continue in the service of the agency.
								(2)Payment of
				expenses
								(A)ExemptionThe
				payment agreed to under subsection (1)(b) of this section may not be required
				of an employee who leaves the service of the sponsoring agency to enter into
				the service of another agency in any branch of the Government unless the head
				of the agency that authorized the training notifies the employee before the
				effective date of his entrance into the service of the other agency that
				payment will be required under this section.
								(B)Amount of
				paymentIf payment is
				required, the sponsoring agency shall determine a payment amount which is not
				greater than a pro rata share of the expenses incurred for the time remaining
				in the two-year period.
								(3)Recovery of
				paymentIf an employee, except an employee relieved of liability
				under subsection (2) of this section fails to fulfill the agreement to pay to
				the Government the additional expenses incurred by the Government in connection
				with his training, a sum equal to the amount of the additional expenses of
				training is recoverable by the Government from the employee or his estate
				by—
								(A)setoff against
				accrued pay, compensation, amount of retirement credit, or other amount due the
				employee from the Government; and
								(B)such other method
				as is provided by law for the recovery of amounts owing to the
				Government.
								(f)University
				governance, management, and staffing
							(1)In
				generalThe Under Secretary for Preparedness shall establish
				policies governing the recruitment and governance of the faculty of the
				University, shall identify such leadership positions within the University as
				necessary for its management, and shall establish policies governing the
				selection of personnel to fill those leadership positions.
							(2)Board of
				advisorsThe Under Secretary shall appoint a Board of Advisors
				for the University to oversee the governance of the University, consistent with
				requirements for curriculum accreditation.
							(3)Leverage the
				faculty and collaborative governance arrangementsIn establishing
				University staffing and governance policies, the Under Secretary shall, to the
				maximum extent possible, leverage the faculty and collaborative governance
				arrangements already established between existing Department-sponsored graduate
				education and training programs.
							(g)Program
				structureThe Under Secretary for Preparedness shall ensure that
				the programs of the University—
							(1)are scalable and
				portable in order to reach the widest audiences;
							(2)include
				traditional in-residence courses in the District of Columbia;
							(3)offer regional,
				web-enabled, and virtual educational programs; and
							(4)utilize innovative
				educational methodologies, such as simulation centers, for use by faculty,
				students, and government
				officials.
							.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
				
					
						Sec. 890B. National Homeland Security
				University.
					
					.
			17.Canine Detection
			 Team Augmentation and Certification
			(a)Increasing the
			 number of trained canine detection teams
				(1)IncreaseIn each of fiscal years 2007 through 2011,
			 the Secretary of Homeland Security shall, subject to the availability of
			 appropriations for such purpose, increase the number of trained canine
			 detection teams of the Department over the number of such teams deployed or
			 available on the last day of the preceding fiscal year as follows:
					(A)Customs and
			 Border ProtectionAn increase of not less than 25 percent the
			 number of trained canine detection teams deployed at and between the Nation’s
			 ports of entry.
					(B)Transportation
			 Security AdministrationIncrease by not less than 25 percent the
			 number of trained detection canines deployed at the Nation’s airports and mass
			 transit systems.
					(C)Coast Guard,
			 United States Secret Service, Federal Protective Service, and Federal Emergency
			 Management AgencyIncrease by not less than 25 percent the number
			 of trained canine detection teams available to Coast Guard stations, Secret
			 Service operations, and Federal Protective Service operations across the
			 country, and to the Federal Emergency Management Agency to ensure their
			 availability as needed in emergencies.
					(2)Notification of
			 CongressIf the Secretary
			 determines that an agency referred to in subsection (a) is unable to achieve
			 the increase required under subsection (a) for such reasons as cost or
			 availability, the Secretary shall notify the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate, describing the reasons why the agency is
			 unable to achieve the increase.
				(b)Coordination,
			 enhancement, and improvement of canine detection teams
				(1)In
			 generalThe Homeland Security
			 Act of 2002 is amended by adding at the end the following:
					
						XIXMiscellaneous
				provisions
							ACanine detection
				teams
								1901.Coordination
				and enhancement of canine protection team trainingThe
				Secretary shall—
									(1)fully coordinate the canine training
				programs of the Department that support the Department’s counter-terrorism,
				counter-smuggling, transportation security, and border security missions and
				other missions of the Department, including, with respect to the research and
				development of new canine training methods, the optimum number and type of
				training aids, and measurements for efficiency and effectiveness;
									(2)ensure that the
				Department is maximizing its use of existing training facilities and resources
				to train canines throughout the year; and
									(3)coordinate the use
				of detection canines trained by other Federal agencies, nonprofit
				organizations, universities, and private training facilities in order to
				increase the number of trained detection canines available to Federal, State,
				and local law enforcement agencies.
									1902.Canine
				procurementThe Secretary
				shall—
									(1)make it a priority
				to increase the number of domestically bred canines used by the Department to
				assist in its counter-terrorism mission, including the protection of ports of
				entry and along the United States border;
									(2)increase the utilization of domestically
				bred canines from universities and private and nonprofit sources in the United
				States; and
									(3)consult with other
				Federal, State, and local agencies, nonprofit organizations, universities, and
				private entities that use detection canines, such as those participating in the
				Scientific Working Group on Dog and Orthogonal Detectors (popularly known as
				‘SWGDOG’), as well as the Office of Management and Budget, to encourage
				domestic breeding of canines and consolidate canine procurement, where
				possible, across the Federal Government to reduce the cost of purchasing
				canines.
									1903.Domestic
				canine breeding grant program
									(a)Establishment of
				programThe Secretary shall establish a competitive grant program
				for domestic breeders of canines. The purpose of the grant program shall be to
				encourage the development and growth of canine breeds that are best suited for
				detection training purposes within the United States.
									(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2007 through 2011.
									1904.Homeland
				Security Canine Detection Accreditation Board
									(a)Establishment of
				Accreditation Board
										(1)In
				generalNot later than 180 days after the date on which the
				national voluntary consensus standards referred to in subsection (b)(1) are
				issued, the Secretary, in consultation with the Secretary of Defense, the
				Secretary of State, and the Attorney General, shall establish a Homeland
				Security Canine Detection Accreditation Board to develop and implement a
				process for certifying compliance with such standards.
										(2)MembershipThe membership of the Accreditation Board
				shall consist of experts in the fields of canine training and explosives
				detection from Federal and State agencies, universities, other research
				institutions, and the private sector, such as those represented on the
				Executive Board of SWGDOG.
										(b)Accreditation
				processThe Accreditation Board shall establish and implement a
				voluntary accreditation process to—
										(1)certify that persons conducting
				certification of canine detection teams appropriately ensure that the canine
				detection teams meet the national voluntary consensus standards developed by
				SWGDOG;
										(2)ensure that canine
				detection teams do not put public safety and the safety of law enforcement
				personnel at risk due to fraud or weaknesses in the initial or maintenance
				training curriculum; and
										(3)maintain and update a public list of
				entities accredited by the Department to certify canine detection teams.
										(c)Compliance with
				standardsBeginning not later than the date that is 180 days
				after the date on which the standards referred to in subsection (b)(1) are
				issued, the Secretary shall require that grant funds administered by the
				Department may not be used to acquire a canine detection team unless—
										(1)the canine
				detection team is certified under the process established under subsection (b);
				or
										(2)the Secretary
				determines that the applicant has shown special circumstances that justify the
				acquisition of canines that are not certified under the process established
				under subsection (b).
										1905.DefinitionsIn this subtitle:
									(1)Canine detection
				teamThe term canine detection team means a canine
				and a canine handler.
									(2)Certifying
				entityThe term
				certifying entity means an entity that oversees the processes
				and procedures used to train and test canine detection teams.
									(3)SWGDOGThe
				term SWGDOG means the Scientific Working Group of Dog and
				Orthogonal
				Detectors.
									.
				(2)Clerical
			 amendmentThe table of
			 sections in section 1(b) of such Act is amended by adding at the end the
			 following:
					
						
							Title XIX—Miscellaneous provisions
							Subtitle A—Canine detection teams
							Sec. 1901. Coordination and enhancement of canine protection
				team training.
							Sec. 1902. Canine procurement.
							Sec. 1903. Domestic canine breeding grant program.
							Sec. 1904. Homeland Security Canine Detection Accreditation
				Board.
							Sec. 1905. Definitions.
						
						.
				(3)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall report to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate on the plan of the Secretary to coordinate
			 and consolidate the canine training programs of the Department of Homeland
			 Security in accordance with section 1901 of the Homeland Security Act of 2002,
			 as added by paragraph (1).
				18.Shadow Wolves
			 transfer
			(a)Transfer of
			 existing unitNot later than
			 90 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall transfer to United States Immigration and Customs Enforcement
			 all functions (including the personnel, assets, and liabilities attributable to
			 such functions) of the Customs Patrol Officer unit operating on the Tohono
			 O'odham Indian reservation (commonly known as the Shadow Wolves
			 unit).
			(b)Establishment of
			 new unitsThe Secretary is
			 authorized to establish within United States Immigration and Customs
			 Enforcement additional units of Customs Patrol Officers in accordance with this
			 section, as appropriate.
			(c)DutiesThe Customs Patrol Officer unit transferred
			 pursuant to subsection (a), and additional units established pursuant to
			 subsection (b), shall operate on Indian lands by preventing the entry into the
			 United States of terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband.
			(d)Basic pay for
			 journeyman officersA Customs
			 Patrol Officer in a unit described in this section shall receive equivalent pay
			 as a special agent with similar competencies within United States Immigration
			 and Customs Enforcement pursuant to the Department of Homeland Security’s Human
			 Resources Management System established under section 841 of the Homeland
			 Security Act (6 U.S.C. 411).
			(e)SupervisorsEach unit described in this section shall
			 be supervised by a Chief Customs Patrol Officer, who shall have the same rank
			 as a resident agent-in-charge of the Office of Investigations within United
			 States Immigration and Customs Enforcement.
			
